Citation Nr: 0629743	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-37 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome (IBS) arising from an 
original grant of service connection. 

2.  Entitlement to service connection for endometriosis. 

3.  Entitlement to service connection for dysmenorrhea 
secondary to endometriosis. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the VA 
regional office (RO).  In that decision, the RO denied 
service connection for IBS, endometriosis, and dysmenorrhea 
secondary to endometriosis.  

In March 2006, subsequent to April 2005 Board remand; the RO 
granted service connection for IBS and assigned a 10 percent 
disability rating, effective March 5, 2002.  A notice of 
disagreement with respect to the 10 percent rating was 
received in May 2006.  An unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).


REMAND

The veteran claims that during service she suffered from a 
gynecological condition that resulted in a diagnosis of 
endometriosis with dysmenorrhea in November 1990.  She 
contends that she experienced endometriosis with dysmenorrhea 
until she underwent a total abdominal hysterectomy in 
December 1992.  

In November 2005, subsequent to Board remand, the veteran 
underwent a VA medical examination; although a pelvic 
examination was not performed.  The examiner stated that 
endometriosis is commonly associated with pelvic pain, 
dysmenorrhea, dyspareunia, and abnormal menstrual bleeding.  
After reviewing her medical records, the examiner noted that 
the veteran began to complain of amenorrhea, or missed 
menstrual cycles, soon after entering active service.  The 
condition was chronic throughout service.  The examiner 
concluded that it was unlikely that the veteran's diagnosis 
of endometriosis with dysmenorrhea after separating from 
service was related to her in-service complaints of 
amenorrhea.  

In reaching a conclusion, the examiner did not note any 
incidents of abdominal discomfort associated with the 
veteran's missed menstrual cycles during service.  However, 
service medical records document treatment for dysmenorrhea 
in August 1980, May 1981, and April 1982, and treatment for 
severe pelvic cramping in September 1981.  The VA examiner 
did not consider the veteran's treatment for dysmenorrhea 
during service when reaching a conclusion; therefore, the 
opinion statement is insufficient to determine service 
connection for endometriosis and dysmenorrhea.  In light of 
evidence submitted by the veteran indicating a current 
gynecological disability, and service medical records 
documenting treatment for dysmenorrhea and pelvic pain during 
service; VA has the duty to assist her in the development of 
her claim by providing her with an opinion to determine 
whether a medical nexus exists between her current condition 
and gynecological symptoms treated during service. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the issues of 
service connection for endometriosis and dysmenorrhea are 
REMANDED for the following development: 

1.  The  veteran's claims file should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's current gynecological 
condition is related to service.  The 
examiner must specifically address the 
veteran's treatment for dysmenorrhea in 
August 1980, May 1981, and April 1982, 
and for severe pelvic cramping identified 
on September 1981 in reaching a 
conclusion. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond. 

3.  The RO should provide the veteran a 
statement of the case as to the issue of 
a higher initial evaluation for IBS  The 
veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b). If a 
timely substantive appeal is not filed, 
the issue should not be certified to the 
Board.  If so filed, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditions matter.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005).  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005




